DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 2, 4 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peidous (US 2013/0323422) in view of Yamada et al (US 2010/0166636).
Referring to claim 1, 3 and 4, Peidous teaches a vapor deposition apparatus comprising a substrate 1 is disposed in a chamber 100 on a stage (substrate support) 22 disposed on one surface of the main body member 20,21 and facing the substrate, the supply unit being configured to sequentially supply a plurality of gases towards the substrate. (See [0054]-[0064] and Fig 1 shows a single nozzle 22 and the nozzle 22 may be in fluid communication with a manifold in which different precursors which allows the second precursor to be changed with relative ease; See [0052]-[0055] and  Figs 2 and 4 clearly shows the nozzle). Peidous teaches also teaches nozzle can be in communication with more than one source, and the nozzle is in fluid communication with a manifold dedicated to the nozzle in which different precursors and different mixtures of precursors can be employed and a gas may either be reactive or an inert gas, which allows the precursor to be changed with relative ease ([0042],[0064]), which reads on a supply unit being configured to sequentially supply a plurality of gases toward the substrate and the movement of the nozzle relative to the substrate is implemented by movement of the nozzle or by motion of the substrate ([0052]). Peidous teaches the width 5 of the nozzle is in the range of 0.3 to 10 mm, and the length is greater than the length of the substrate 1 ([0053]). Peidous teaches the nozzle 2 with a single slit shaped slit (nozzle) 22 may have sidewalls 20,21 ([0053]) and the lower surface of the nozzle 2 is parallel to a surface of the substrate 1 on which a deposition process is performed (Fig 3), which reads on the nozzle member comprises only a single linear nozzle 22 with a length in a first direction and a width in a second direction perpendicular to the first direction, wherein the one surface of the main body member is parallel to a surface of the substrate on which a deposition process is performed, wherein the one surface of 20, 21 extend outwards beyond the nozzle slit 22 of the nozzle body 2.
In regards to the limitation, “position of the supply unit and the stage are fixed relative to each other,” Peidous teaches the movement of the nozzle relative to the substrate is implemented by movement of the nozzle or by motion of the substrate ([0052]) and the substrate support may be fixed and the nozzle may be fixed ([0015], [0020], [0022], claims 4, 5, 12); therefore the nozzle is configured to supply a plurality of gases while the nozzle is stationary and the substrate is moved, and when the nozzle is moved and the substrate is stationary; therefore meets the claimed limitation because the nozzle is configured to supply gases when either the nozzle is stationary or the substrate is stationary, thus capable of supply gases when both the nozzle and the substrate are stationary.
Peidous teaches the width 5 of the nozzle is in the range of 0.3 to 10 mm, and the length is greater than the length of the substrate 1 ([0053]). Peidous does not explicitly teach a width of the one surface of the main body member in a second direction perpendicular to the first direction is equal to or greater than a width of the substrate in the second direction. 
In a method of vapor phase growth, Yamada et al teaches a diamond substrate having dimensions of 3x3x0.5 mm3, and diamond substrates having a diameter of 9 mm, and another example of a substrate having 4.5x4.5x0.5 mm3, and performing CVD growth on the substrate ([0142]-[0171]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Peidous by using the substrate having a length and width of 3 mm, as taught by 
Referring to claim 2 and 22, the combination of Peidous and Yamada et al teaches a nozzle can be in communication with more than one source, and a the nozzle is in fluid communication with a manifold dedicated to the nozzle in which precursors and different mixtures of precursors can be employed and a gas may either be reactive or an inert gas (Peidous [0042],[0064]); which reads on a nozzle configured to sequentially inject a first raw material, a second raw material and a purge gas.
Referring to claim 4, the combination of Peidous and Yamada et al teaches the nozzle member comprises only a single linear nozzle with a length in a first direction greater than the width of the substrate, the length of the nozzle member is equal to or greater than a length of the substrate in the first direction, and a nozzle with a width of 10 mm is within the range taught by Peidous which would be equal or greater than the width of the substrate size taught by Yamada, and changes in size and shape is also prima facie obvious (MPEP 2144.04). Furthermore, selection of the size of the substrate is an intended use of the apparatus taught by Peidous, and the apparatus taught by .


Claims 6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peidous (US 2013/0323422) in view of Yamada et al (US 2010/0166636), as applied to claim 1, 2, 4 and 22 above, and further in view of Huang (US 2013/0001330).
The combination of Peidous and Yamada et al teaches all of the limitations of claim 6, as discussed above, except an exhaust unit defined by separated spaces between edges of the stage and edges of the supply unit.
In a deposition nozzle apparatus, Huang teaches an exhaust unit 12 defined by separated spaces between edges of the stage (substrate carrier 31) and edges of the supply unit 11, and a gas curtain unit 13 disposed to face the stage and deviate from opposite edges of the substrate and having curtain nozzles for injecting a purge gas ([0023]-[0035]; Fig 1A,1C, 3A, 3B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peidous and Yamada et al by providing an exhaust unit and gas curtain for the nozzle, as taught by Huang, to extract residues after a precursor 
Referring to claim 8-11, the combination of Peidous, Yamada et al and Huang teaches curtain nozzles 13 are disposed at the opposite edges of the substrate and facing one of the opposite edges  and the nozzles are arranged at all edges of the substrate in  rectangular ring shape (See Huang Fig 1A, 1B, 1C).

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peidous (US 2013/0323422) in view of Yamada et al (US 2010/0166636) and further in view of Huang (US 2013/0001330), as applied to claim 1, 2, 4, and 6, and 22 and further in view of Leibiger et al (US 2008/0213543). 
The combination of Peidous, Yamada et al and Huang teaches all of the limitations of claim 7, as discussed above, except the stage is disposed over the supply unit such that the surface of the stage of the substrate faces downward.
	In a method of vapor phase epitaxy, Leibiger et al teaches a vertical vapor phase epitaxy reactor wherein the substrate is mounted such that the substrate wafer downward toward the gas source (Fig 2; [0059]-[0076]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Peidous, Yamada et al and Huang by having a vertical stage above a gas source, as taught by Leibiger et al, because the orientation of reactors is an obvious design choice, and stage is disposed over the supply unit such that the surface of the stage of the substrate faces downward is known in the art to allow deposition on the substrate in vapor phase deposition process.

Claim 12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peidous (US 2013/0323422), as applied to claim 1-4 above, and further in view of Huang (US 2013/0001330), as applied to claim 1-4, and 6, and further in view of Yudovsky et al (US 2013/0143415), Lee et al (US 2007/0144557) and Zachai et al (US 5,843,224). 
The combination of Peidous and Huang teaches all of the limitations of claim 12, as discussed above, except a plurality of exhaust units and a plurality of supply modules, wherein at least an exhaust unit of the plurality of exhaust units is between every two adjacent supply modules, and a mask between the substrate and the supply unit. Peidous teaches a nozzle can be in communication with a more than one source gas using a manifold ([0064]). 
In regards to the limitation “wherein positions of the plurality of supply modules and positions of the plurality of exhaust units are fixed relative to the stage when the supply unit supplies a plurality of gases toward the substrate”, this limitation is interpreted as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, Peidous teaches an apparatus capable of moving the nozzle or the substrate and supplying gases when either the substrate or the nozzle are fixed; therefore capable of the claimed intended use.
206, 806 to control the flow to nozzles of a gas manifold (Abstract; Fig 1, 7-9, [0065]-[0080]). Yudovsky et al teaches a gas injector unit 31 comprising a plurality of elongated gas ports 32 having any suitable shape, including elongated channels ([0050]; Fig 4A). Yudovsky et al also teaches a gas manifold 204 connected to four different gas sources having a switching valve and gas manifold is connected to the reactive gas port ([0064]; Fig 7), which clearly suggests the nozzle member is configured to sequentially supply a plurality of gases to the substrate. Yudovsky et al also teaches a position of the supply unit 1030 is fixed relative to a position of the stage 1060 (substrate support/susceptor), and moving the stage relative to the supply unit (Fig 2 and 10; [0089]-[0095]). Yudovsky et al teaches four exhausts for reactive gas A, reactive gas B, purge gas and the chamber using separate vacuum pumps (Fig 5, [0054]-[0056]), which clearly suggests a plurality of exhaust units between supply modules.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peidous and Huang by providing a plurality of exhaust units and a plurality of supply modules, wherein at least an exhaust unit of the plurality of exhaust units is between every two adjacent supply modules, as taught by Yudovsky et al, to provide a plurality of precursors.
The combination of Peidous, Huang and Yudovsky et al teaches a curtain unit having curtain nozzles 13 facing the stage configured to inject a purge gas (Huang Fig 1C).

In a method of deposition a thin film, Lee et al teaches a substrate W and a gas supplying unit 20 comprising a showerhead 11 and a gas curtain block 14 that sprays an inert gas into the circumference of the substrate to minimize contamination of an inner wall of a chamber 10, and the gas curtain block does not overlap the substrate W (Fig 2; [0024]-[0035]). Lee et al depicts the gas curtain block 14 with two inlets from the gas supplying device 20 in Fig 2 which clearly suggests a first and second curtain unit on the left and right side of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peidous, Huang and Yudovsky et al by providing a gas curtain that does not overlap the substrate to minimize contamination of an inner wall of a chamber, and providing a plurality of gas curtain blocks to protect all wall of the chamber as taught by Lee et al. Also, duplication of parts is prima facie obvious (MPEP 2144.04); therefore a duplicating the gas curtains would have been obvious to one of ordinary skill in the art at the time of filing.
The combination of Peidous, Huang, Yudovsky et al and Lee et al does not teach a mask between the substrate and the supply unit.
In a CVD apparatus, Zachai et al teaches an CVD apparatus 10 comprising a reactor 12, a substrate holder  and a masking device 14 for selective deposition of a layer on a substrate 5, and a nozzle 15, wherein the growth substrate is covered with a mask 16 by means of a masking device, and the mask blocks the deposition of the layer 1 except in area where it is desired (Fig 6, col 5, ln 20 to col 6, ln 67), which clearly suggests a mask between the substrate and supply unit (nozzle).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Peidous, Huang, Yudovsky et al and Lee et al by providing a mask between the substrate and the supply unit, as taught by Zachai et al, to block the deposition of the layer except in area where it is desired.
Referring to claim 14-15, the combination of Peidous, Huang, Yudovsky et al, Lee et al and Zachai et al teaches a first supply region, a second supply region, and a partition disposed between the first and second supply region. (See Yudovsky Figs 5, 7, and 9 which teach a first gas A, second gas and purge gas and exhaust gas with walls between reactant supply regions). 
Referring to claim 16-17, this limitation is merely a recitation of intended use. The combination of Peidous, Huang, Yudovsky et al, Lee et al and Zachai et al teaches an apparatus capable of purging gas from a second gas while injecting gas from a first region.
Referring to claim 18-20, the combination of Peidous, Huang, Yudovsky et al, Lee et al and Zachai et al teaches gas supply lines with linear portions to each nozzle and valves for controlling the flow (Yudovsky Figs 1 and 7-9).
	
 Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.

2 with a nozzle slit 22 and the slit 22 is surrounded by an internal sidewall 21 and an external sidewall 20, and the external sidewall 20 reads on the claimed main body, and the external sidewalls 20 clearly extends outward beyond the nozzle member 22 ([0053] and Fig 2). 
Applicant’s argument regarding claim 1 is noted but not found persuasive. Applicant alleges that Peidous  does not teach "wherein the width of the one surface of the main body member is equal to or greater than a width of the substrate in the second direction and greater than a maximum width of the nozzle member in the second direction. As discussed above, Peidous teaches an apparatus nozzle where the nozzle may have a width 5 of the nozzle is in the range of about 0.3 mm to about 10 mm, and the length 4 of the slit-shaped nozzle 2 in some embodiments is greater than the length 3 of the substrate 1 (See [0053] and Fig 2). The substrate size is an intended use and a design choice. Substrate sizes of less than 10 mm, such as a substrate having a width of 3 mm, as taught by Yamada et al (See [0142]) are known in the art. The substrate is not a feature of the apparatus and is variable and adjustable, and can be changed to read on the claimed invention; therefore, as discussed above, the use of a nozzle 22 and nozzle body having an external sidewall 20 having a width of 10 mm on a substrate 

Applicant’s arguments with respect to claim(s) 12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A new ground of rejection of claim 12 is provided above. The examiner admits that Peidous, Huang, Lee and Yudovsky does not a mask. Zachai et al teaches a mask between a substrate and a nozzle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al (US 2003/0194493) teaches a reactant gas is constrained to the first station by gas curtains formed on either side of the wafer support ([0012], Fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714